Citation Nr: 1042099	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for osteoarthritis. 

2.  Entitlement to service connection for disability manifested 
by fatigue, fever, night sweats and chills. 

3.  Entitlement to service connection for disability manifested 
by numbness of the feet and hands. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease and degenerative joint disease of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By a 
rating action in August 2004, the RO denied service connection 
for fatigue, fever, night sweats and chills, claimed as due to 
exposure to herbicides, service connection for numbness of the 
feet and hands, claimed as due to herbicides, and service 
connection for osteoarthritis.  

Subsequently, in a September 2008 rating decision, the RO granted 
service connection for degenerative disc disease and degenerative 
joint disease of the cervical spine, evaluated as 10 percent, 
effective January 20, 2004.  

On December 7, 2009, the Veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Veterans 
Law Judge, sitting at the RO.  The Veteran submitted a written 
statement withdrawing his appeal as to all issues except the four 
listed on the title page above.

The issues of entitlement to service connection for disability 
manifested by fatigue, fever, night sweats and chills, service 
connection for disability manifested by numbness of the feet and 
hands, and service connection for osteoarthritis are addressed in 
the remand portion of the decision below.  


FINDING OF FACT

The Veteran's cervical spine disability is manifested by pain, 
muscle spasm, and localized tenderness; however, it is not 
manifested by ankylosis, disability tantamount to limitation of 
forward flexion to 30 degrees or less, combined range of motion 
to 170 degrees or less, doctor-prescribed bed rest, or neurologic 
deficit.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
degenerative disc disease and degenerative joint disease of the 
cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in August 2004 and March 2008 from the RO to the Veteran, 
which were issued prior to the RO decisions in August 2004 and 
September 2008.  An additional letter was issued in November 
2008.  Those letters informed the Veteran of what evidence was 
required to substantiate the claim for a higher rating, and of 
his and VA's respective duties for obtaining evidence.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  He was provided an opportunity to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, that would need to be 
obtained for a fair disposition of the claim decided herein.  It 
is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim for a higher rating, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran was afforded a VA examination in August 
2008.  The report reflects that the examiner solicited symptoms 
from the Veteran, examined the Veteran, and provided information 
necessary to apply the rating criteria.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
the Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim decided herein.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Factual Background

The service treatment records (STRs) indicate that the Veteran 
was seen at a clinic in March 1968, at which time he reported 
being struck on the head with a cargo hook and fainting twice; a 
neurological evaluation was unremarkable.  The impression was 
headaches, rule-out skull fracture and rule-out mild concussion; 
he was placed on limited duty for one week.  

Post-service treatment records, including VA as well as private 
treatment reports, show that the Veteran received ongoing 
clinical evaluation and treatment for several disabilities, 
including complaints of upper back comfort.  Among these records 
are treatment reports from Dr. Harry Kennedy, dated from February 
1975 to May 2003.  These records show that the Veteran was seen 
in January 1979 for complaints of muscle spasms of his lower back 
and right shoulder for the last few days.  He was seen in March 
1979 for symptoms of right upper back discomfort.  

Among these records is a private treatment report from Dr. Magdy 
M. El-Kalliny, dated in November 2000, wherein she stated that an 
MRI of the cervical spine revealed disc herniation at the level 
of C5-6 and C6-7 with lateralization to the right, which appeared 
to be causing some nerve root compression.  

Of record is a copy of a decision from the Social Security 
Administration (SSA), dated in September 2003, which found the 
Veteran to be disabled due to disorders of the back.  In reaching 
its decision, SSA considered private treatment reports dated from 
February 1999 through May 2003.  

The Veteran was afforded a VA examination in August 2008.  At 
that time, he reported being struck in the side of the head by a 
cable while unloading cargo on a ship during military service.  
The Veteran indicated that he had headaches for days; he stated 
that neck pain started shortly after the incident, but he was 
first evaluated for neck pain in 1990.  The Veteran reported neck 
pain and upper back pain, which was aggravated by riding in a 
car; he described the pain as aching, burning and stinging.  He 
denied any flare-ups or incapacitating episodes.  The Veteran 
indicated that he was able to walk more than 1/4 mile but less than 
one mile.  His posture was normal.  He waddled and had antalgic 
gait over the left knee.  Spasm and tenderness was noted in the 
cervical region.  The spine had a normal curvature; there was no 
ankylosis of the cervical spine.  The cervical spine had a 
flexion to 50 degrees, extension to 50 degrees, right lateral 
flexion to 35 degrees, left lateral flexion to 45 degrees, right 
rotation to 50 degrees, and left rotation to 60 degrees.  The 
examiner noted that there was evidence of pain with range of 
motion; however, he stated that there was no additional 
limitation after three repetitions of range of motion.  The 
examiner stated that the Veteran's cervical spine disorder was 
most likely caused or the result of a blow to the head.  The 
examiner explained that the Veteran's injury was equivalent to a 
whiplash, which is know to associate with long-term consequence 
of degenerative disc disease and degenerative joint disease of 
the cervical spine.  The examiner further noted that although 
there was evidence of muscle spasm, localized tenderness and 
guarding of the cervical spine, it was not severe enough to be 
responsible for abnormal gait or spinal contour.  

At his personal hearing in December 2009, the Veteran indicated 
that his cervical spine disorder causes pain on the side of his 
neck and the back of his head; he stated hat he has pain on a 
daily basis.  The Veteran related that he also has muscle spasm 
daily; he reported having an incident of pain during Thanksgiving 
when he had to go to the emergency room.  The Veteran indicated 
that no physician has ever recommended bed rest; he stated that 
he has simply been told not to exert himself.  



III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating is to be assigned.  Because the Veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
cervical spine disorder is to be considered during the entire 
period from the initial assignment of the rating to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  After review of 
the evidentiary record, and for the reasons set out below, the 
Board concludes that the Veteran's cervical spine disorder has 
not significantly changed; therefore, a uniform evaluation is 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including during flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, are to be considered only in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The Veteran's service-connected cervical spine disability has 
been rated under 38 C.F.R. § 4.71a, DC 5242 (2010), for 
degenerative arthritis of the spine.  The Board notes that, in 
order to afford the Veteran the highest possible disability 
rating, the Board will consider all potentially applicable 
diagnostic codes, including those that evaluate disc disease.  

Degenerative arthritis is to be evaluated based on the limitation 
of motion of the joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  If the joint is 
affected by limitation of motion but the limitation of motion is 
non-compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such major joint or group of 
minor joints affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating applies for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2010).  

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and 
encompassing Diagnostic Codes 5235 through 5242, provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater that 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent evaluation 
is warranted where there is unfavorable ankylosis of the entire 
cervical spine.  Id.  

The Veteran's cervical spine disorder may also be evaluated under 
Diagnostic Code 5243, intervertebral disc syndrome.  Under these 
rating criteria, the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months, a minimum 
10 percent rating is warranted.  If there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent rating is 
warranted. If there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that 
when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most appropriate 
orthopedic diagnostic code or codes and the evaluation of 
neurologic disabilities will be done separately using the most 
appropriate neurologic diagnostic code or codes.  

After reviewing the record, the Board concludes that a rating in 
excess of 10 percent is not warranted during any portion of the 
rating period on appeal.  There is no finding of ankylosis, and 
the records indicate that the Veteran has range of motion in his 
cervical spine; there is no fixation.  The records also do not 
indicate that the Veteran has flexion limited to 30 degrees or 
less or that the Veteran's combined range of motion is 170 
degrees or less, and the disability is not such as to warrant a 
higher rating even after consideration of functional limitation 
due to factors such as pain, weakness, fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. 
App. 202, 206-07.  There is no suggestion in the record that 
functional losses cause problems that equate to limitation of 
flexion to 30 degrees or less, or combined range of motion to 120 
degrees or less.  While the examiner reported findings of muscle 
spasm, localized tenderness and guarding of the cervical spine, 
these symptoms are not shown to be so severe as to result in 
abnormal gait or abnormal spinal contour.  In sum, a higher 
rating is not warranted under the criteria.  

The Board further finds that a separate rating for any associated 
objective neurologic abnormalities is also not warranted as there 
is no competent evidence of any neurologic deficit associated 
with the cervical spine disorder.  Consequently, a rating in 
excess of 10 percent is not warranted.  

A rating under the Formula for Rating disc syndrome is not 
warranted.  The Formula for Rating disc syndrome provides a 
rating in excess of 20 percent for disc disease with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks in the previous 12 months.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
evidence of record does not contain any complaints of 
incapacitating episodes, and there is no evidence, or even 
allegation, of doctor-prescribed bed rest.  The Veteran testified 
that no doctor has ever prescribed bed rest.  Thus, a rating in 
excess of 10 percent is not warranted.  

In conclusion, there is no schedular basis for an evaluation in 
excess of 10 percent for the Veteran's cervical spine disability 
for any portion of the rating period on appeal.  The Board has 
considered whether extraschedular consideration is warranted.  An 
extraschedular rating may be assigned where there is evidence of 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disorder, which would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  In 
other words, the schedular criteria are inadequate to evaluate 
the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the Veteran's cervical spine 
disability.  The problems complained of by the Veteran, and 
reported in the record, are the very problems contemplated by the 
pertinent rating criteria, with application of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In the absence of such evidence, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (1) have not been met.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  


ORDER

An initial rating in excess of 10 percent for degenerative disc 
disease and degenerative joint disease of the cervical spine is 
denied. 


REMAND

As for the service connection claims, the Board concludes that 
further assistance to the Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

At his personal hearing in December 2009, the Veteran testified 
that all of his claimed disabilities were part and parcel of the 
injury that he sustained in service that resulted in service 
connection being granted for the cervical spine disability.  The 
Veteran contended that his cervical spine injury caused the 
problems with his joints, fatigue, and numbness in his feet and 
hands.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a Veteran is competent to testify 
to factual matters of which he had first-hand knowledge.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

A review of the post-service treatment records from Dr. Kennedy, 
dated from February 1975 through April 2003, show that the 
Veteran has received ongoing treatment for fatigue, weakness and 
night sweats.  These records reflect diagnoses of arthralgia, 
fatigue, and weakness.  Private treatment reports from Dr. 
Phillip Balikian, dated from June 2002 athorugh August 2002, 
reflect diagnoses of osteoarthritis.  A VA progress note, dated 
in December 2008, reflects diagnoses of fatigue, weakness, low 
grade fevers and somnolence.  

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
his complaints.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran currently complains of numbness and 
weakness in his hands and feet, fatigue, night sweats and chills, 
as well as osteoarthritis in his joints, and the Veteran is 
currently service connected for disability of the cervical spine.  
He reported injury in service and has indicated that current 
problems are related to the in-service event.  As such, the Board 
finds it necessary to afford the veteran a VA examination to 
determine the nature, onset, and etiology of the putative 
disorders.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his service connection 
claims on appeal.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate with 
the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own.  

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
likely etiology of any (a) disability 
manifested by fatigue, fever, night sweats, 
and chills, (b) disability manifested by 
numbness of the hands and feet, and (c) 
osteoarthritis other than that affecting 
the cervical spine.  (The Veteran is 
already service connected for arthritis of 
the cervical spine.)  The claims file 
should be made available for review.  All 
appropriate testing should be carried out.  
With respect to each diagnosed disability, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability is 
attributable to the Veteran's period of 
military service or was caused or made 
worse by the Veteran's cervical spine 
disability.  In providing the requested 
opinions, the examiner should specifically 
consider and discuss all evidence, 
including the service treatment records and 
post-service private treatment records.  
The supporting rationale for all opinions 
expressed must be provided.

3.  The AOJ must ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

4.  Thereafter, the AOJ should readjudicate 
the Veteran's service connection claims 
remaining on appeal.  If any benefit sought 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
remand are to further develop the record and to accord the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


